Citation Nr: 0832688	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  02-14 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
October 1953.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to 
this appeal.  

This case was previously before the Board in August 2007.  At 
that time the Board awarded service connection for a right 
knee disorder, and remanded the TDIU issue to the RO for 
further actions.  A rating action in September 2007 awarded 
the veteran a 10 percent disability rating for a right knee 
condition associated with a total left knee replacement, and 
a 10 percent rating for limitation of extension of the right 
knee.  The veteran was already in receipt of a 30 percent 
disability rating for a left total knee replacement, and a 30 
percent disability rating for bilateral pes planus.  The 
result of the September 2007 rating action was to increase 
the veteran's combined ratings for his service-connected 
disabilities to 70 percent.  

In reviewing the file, it does not appear that the RO 
undertook any development to determine whether the additional 
disabilities of the right knee, when combined with the 
veteran's other service-connected disabilities rendered 
employment of the veteran infeasible.  The RO sought no 
medical opinion addressing whether the veteran's service-
connected disabilities alone, rendered him unemployable.  
Granted, the veteran has other serious, non-service connected 
disabilities.  However, disregarding these disorders, it must 
still be determined whether the service-connected 
disabilities alone, make it impossible for him to work.

In adjudicating a total rating claim, the Board may not 
reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disabilities do not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the United 
States Court of Appeals for Veterans Claims specifically 
stated that the VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work.  Friscia, 7 Vet. App. at 297, citing 38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. Brown, 6 
Vet. App. 532 (1993).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by 
United States Court of Appeals for 
Veterans Claims and the U.S. Court of 
Appeals for the Federal Circuit, are 
fully complied with and satisfied.   

2.  The AMC/RO should contact the veteran 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for his service-connected 
disabilities since June 2002.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether the veteran's service-connected 
disabilities preclude his participating 
in substantially gainful employment.  All 
indicated tests and studies are to be 
performed, and a comprehensive social, 
educational and occupational history are 
to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The physician is requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
several service-connected disabilities, 
alone, are of such severity that he is 
unable to obtain or maintain 
substantially gainful employment, 
without regard to his age or any 
nonservice-connected disorders. A 
complete rationale for any opinion 
rendered must be included in the 
report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



